DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	The Amendment filed August 2, 2021 has been entered. Claims 1-2, 4-10, and 12-20 are pending. Claims 1, 15 and 20 have been amended. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-10 and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
Claims 1, 15 and 20 recite a first geographical location and a second geographical location, wherein the first geographical location and the second geographical location are different. The instant specification appears to lack support for the first and second locations being geographically different. Applicant acknowledges that instant specification does not contain literal support for the work geographical, but points to paragraph 25 that states the distance between the first location and the second location is between 10 and 1,000 km. 
However, the examiner notes that, merely disclosing a distance does not necessarily imply that the two locations are different geographically. The two locations can be only separated by 10km, as disclosed in the instant specification, which is within a same area and therefore can be considered part of the same geographical location. 
Therefore, the instant specificaition does not contain support for a first geographical location and a second geographical location.
Claims 2, 4-10, 12-14 and 16-19 are included as they depend from claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the temperature in step (a)" in line 1.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US 2003/0226657 A1; Dec. 11, 2003) in view of Bennington (US 2001/0052680 A1; Dec. 20, 2001).
Regarding claims 1, 13 and 14, Wallace discloses a process for delivering a composition from a first geographical location to a second geographical location comprising loading a starting composition into a container ([0011], [0027], [0030]).
Wallace further teaches that the starting composition comprises one or more ingredients that can be derived from an animal source ([0025]).
Wallace, after loading a starting composition into a container, teaches transporting the container as a closed container from a first geographical location to a second geographical location, wherein the first geographical location and second geographical location are different (See Figures, [0011], [0027], [0030]). 

Bennington teaches a mobile cart for carrying and transporting food, wherein the food is heated and maintained at a temperature of 145F, or 62.8C, thus falling within the claimed range of 40 to 110C (claim 30, [0030], [0037]). 
As Bennington teaches a similar process as Wallace, wherein food is loaded into a container, maintained at a heated temperature and transported to another location, it would have been obvious to one of ordinary skill in the art to heat to food of Wallace to a similar temperature as taught by Bennington. 
Wallace recognizes heating the food to a serving temperature and Bennington teaches a suitable temperature for heating and transporting and therefore heating the food of Wallace to a temperature as taught by Bennington would yield the predictable result of providing a suitably heated food product upon arriving to the second location. 
With respect to the starting composition being substantially free of pathogens prior to being loaded into the container, the examiner notes that Wallace teaches cooking the food prior to loading into the container ([0027]) and therefore it would have been obvious that the starting composition of Wallace be substantially free of pathogens as it was previously cooked to a serving temperature. 
Regarding claim 2, as stated above, Wallace further teaches that the starting composition comprises one or more ingredients that can be derived from an animal source ([0025]).

It would have been obvious to provide two meet entrée is an additionally type of meat is desired. It is well known in the art for “banquet” meals to have different meat options and therefore it would have been obvious for the starting composition of Wallace to comprise two or more ingredients derived from an animal source. 
It further would have been obvious to mix the two ingredients together in the container depending on the desired type of meat entrée. 
Regarding claims 4-8, the prior art discloses the process as described above with respect to claim 1, but fails to specifically disclose the reduction is pathogens as claimed. 
However, as the prior art teaches the exact same process as claimed, including the same temperature and same ingredients, wherein the starting composition is “cooked” prior to loading into the container and further heating and maintaining the composition at a heated serving temperature, the process of Wallace is expected to have the same reduction in pathogens as claimed.
Regarding claim 9, Wallace teaches loading ingredients into a container (e.g. loaded into a pan onto a cart, that is then loaded in a vehicle), but not one of the containers as described.
However, it would be obvious to one of ordinary skill in the art to load the ingredients into any container suitable for temperatures above 40C, including totes, 
Regarding claim 10, as stated above, Wallace teaches that the composition is a meal, including a meat and vegetables, which would be capable of being pumped, and therefore Wallace teaches that the composition obtained in (d) is pumpable.
Regarding claim 15, Wallace, after loading a starting composition into a container, teaches transporting the container as a closed container from a first geographical location to a second geographical location, wherein the first geographical location and second geographical location are different (See Figures, [0011], [0027], [0030]), but not that the locations are at least 10 kilometers apart. 
However, as Wallace teaches transporting the composition from a first location to a second location, it would have been obvious to one of ordinary skill in the art for the distance between the two locations be at least 10 kilometers apart. This distance would vary depending on the desired need and delivery and is therefore an obvious variant over the prior art. 

Claims 12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US 2003/0226657 A1; Dec. 11, 2003) in view of Bennington (US 2001/0052680 A1; Dec. 20, 2001) as applied to claim 1 above, and further in view of Warren et al. (US Patent No. 5,786,015; July 28, 1998).
Regarding claims 12 and 16-20, Wallace teaches the process as described above, wherein the composition comprises two or more ingredients, but fails to 
Warren discloses a process for loading a high protein, low ash chicken meal into a container and producing a product. Warren teaches that the composition comprises a high amount of protein, fat and a low amount of ash (col 3 lines 1-10). 
As Wallace teaches that the container is known to hold meat and can be used for other purposes, it would have been obvious to one of ordinary skill in the art to have the starting composition of Wallace be a chicken meal (e.g. poultry meal and oil) as taught by Warren as it would yield the predictable result of transporting a desired product to a desired location. 
With respect to the exact amount of each composition, it is well within the ordinary skill to vary the processing parameters to produce a product having a desired protein, fat and ash content as well as water activity. Warren discloses that the chicken parts are processed to produce a meal product, and therefore one of ordinary skill can vary the amount of starting ingredients to result is a desired product.
As stated in MPEP 2144.04: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.





Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wallace and Bennington.


Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEPHANIE A COX/Primary Examiner, Art Unit 1791